Exhibit 10.1

 

STANDSTILL AGREEMENT

 

This Standstill Agreement (this “Agreement”) is entered into as of October 1,
2018, by and between CHICAGO VENTURE PARTNERS, L.P., a Utah limited partnership
(“Lender”), and JAGUAR HEALTH, INC., a Delaware corporation (“Borrower”).
Capitalized terms used in this Agreement without definition shall have the
meanings given to them in the Notes (as defined below).

 

A.                                    Borrower previously issued to Lender a
Secured Convertible Promissory Note dated June 29, 2017 and three (3) Secured
Promissory Notes dated December 8, 2017, February 26, 2018, and March 21, 2018
(collectively, the “Notes,” and together with all other agreements, instruments
and documents entered into in connection with the Notes, the “Transaction
Documents”).

 

B.                                    Borrower has requested that Lender refrain
from making redemptions under Section 8 of the Notes (“Redemptions”) as set
forth in this Agreement (the “Standstill”).

 

C.                                    Pursuant to the terms of the Notes, Lender
is allowed to make Redemptions in the amount of up to $500,000.00 per month.

 

D.                                    Lender has agreed, subject to the terms,
amendments, conditions and understandings expressed in this Agreement, to grant
the Standstill.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.                                      Recitals. Each of the parties hereto
acknowledges and agrees that the recitals set forth above in this Agreement are
true and accurate and are hereby incorporated into and made a part of this
Agreement.

 

2.                                      Standstill. Notwithstanding the terms of
the Notes, Lender hereby agrees that it will not make any Redemptions for the
months of September 2018 and October 2018. Lender further agrees that if
Borrower makes a $1,500,000.00 debt reduction payment to Lender by October 31,
2018 (the “Debt Reduction Payment”), then Borrower will also refrain from making
any Redemptions in the months of November 2018, December 2018, January 2019 and
February 2019. However, if Borrower fails to make the Debt Reduction Payment by
October 31, 2018, then Lender shall have the right to make up to $1,000,000.00
in Redemptions at any time thereafter in addition and the standard $500,000.00
per month in Redemptions beginning again on November 1, 2018.

 

3.                                      Standstill Fee. In consideration of
Lender’s grant of the Standstill, its fees incurred in preparing this Agreement
and other accommodations set forth herein, Borrower agrees to pay to Lender a
fee in the amount of five (5%) of the total outstanding balance of the Notes on
November 1, 2018 (the “Standstill Fee”). The Standstill Fee shall be added to
the outstanding balance of the oldest Note still outstanding on November 1,
2018.

 

4.                                      Representations and Warranties. In order
to induce Lender to enter into this Agreement, Borrower, for itself, and for its
affiliates, successors and assigns, hereby

 

--------------------------------------------------------------------------------


 

acknowledges, represents, warrants and agrees as follows:

 

a.                                      Borrower has full power and authority to
enter into this Agreement and to incur and perform all obligations and covenants
contained herein, all of which have been duly authorized by all proper and
necessary action. No consent, approval, filing or registration with or notice to
any governmental authority is required as a condition to the validity of this
Agreement or the performance of any of the obligations of Borrower hereunder.

 

b.                                      There is no fact known to Borrower or
which should be known to Borrower which Borrower has not disclosed to Lender on
or prior to the date of this Agreement which would or could materially and
adversely affect the understanding of Lender expressed in this Agreement or any
representation, warranty, or recital contained in this Agreement.

 

c.                                       Except as expressly set forth in this
Agreement, Borrower acknowledges and agrees that neither the execution and
delivery of this Agreement nor any of the terms, provisions, covenants, or
agreements contained in this Agreement shall in any manner release, impair,
lessen, modify, waive, or otherwise affect the liability and obligations of
Borrower under the terms of the Transaction Documents.

 

d.                                      Borrower has no defenses, affirmative or
otherwise, rights of setoff, rights of recoupment, claims, counterclaims,
actions or causes of action of any kind or nature whatsoever against Lender,
directly or indirectly, arising out of, based upon, or in any manner connected
with, the transactions contemplated hereby, whether known or unknown, which
occurred, existed, was taken, permitted, or begun prior to the execution of this
Agreement and occurred, existed, was taken, permitted or begun in accordance
with, pursuant to, or by virtue of any of the terms or conditions of the
Transaction Documents. To the extent any such defenses, affirmative or
otherwise, rights of setoff, rights of recoupment, claims, counterclaims,
actions or causes of action exist or existed, such defenses, rights, claims,
counterclaims, actions and causes of action are hereby waived, discharged and
released. Borrower hereby acknowledges and agrees that the execution of this
Agreement by Lender shall not constitute an acknowledgment of or admission by
Lender of the existence of any claims or of liability for any matter or
precedent upon which any claim or liability may be asserted.

 

e.                                       Borrower represents and warrants that
as of the date hereof no Events of Default or other material breaches exist
under the Transaction Documents or have occurred prior to the date hereof.

 

5.                                      Certain Acknowledgments. Each of the
parties acknowledges and agrees that no property or cash consideration of any
kind whatsoever has been or shall be given by Lender to Borrower in connection
with the Standstill or any other amendment to the Notes granted herein.

 

6.                                      Ratification of the Notes.  The Notes
shall be and remain in full force and effect in accordance with their terms, and
are hereby ratified and confirmed in all respects. Borrower acknowledges that it
is unconditionally obligated to pay the remaining balance of the Notes and
represents that such obligation is not subject to any defenses, rights of offset
or counterclaims. No forbearance or waiver other than as expressly set forth
herein may be implied by this Agreement. Except as expressly set forth herein,
the execution, delivery, and performance of this Agreement shall not operate as
a waiver of, or as an amendment to, any right, power or remedy

 

2

--------------------------------------------------------------------------------


 

of Lender under the Notes or the other Transaction Documents, as in effect prior
to the date hereof.

 

7.                                      No Reliance. Borrower acknowledges and
agrees that neither Lender nor any of its officers, directors, members,
managers, equity holders, representatives or agents has made any representations
or warranties to Borrower or any of its agents, representatives, officers,
directors, or employees except as expressly set forth in this Agreement and the
Transaction Documents and, in making its decision to enter into the transactions
contemplated by this Agreement, Borrower is not relying on any representation,
warranty, covenant or promise of Lender or its officers, directors, members,
managers, equity holders, agents or representatives other than as set forth in
this Agreement.

 

8.                                      Arbitration. Each party agrees that any
dispute arising out of or relating to this Agreement shall be subject to the
same arbitration provisions as the Notes.

 

9.                                      Governing Law; Venue.  This Agreement
shall be governed by and interpreted in accordance with the laws of the State of
Utah without regard to the principles of conflict of laws. Each party agrees
that the proper venue for any dispute arising out of or relating to this
Agreement shall the as the proper venue for the Notes. BORROWER HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

10.                               Attorneys’ Fees. In the event of any
arbitration or action at law or in equity to enforce or interpret the terms of
this Agreement, the parties agree that the party who is awarded the most money
shall be deemed the prevailing party for all purposes and shall therefore be
entitled to an additional award of the full amount of the attorneys’ fees and
expenses  paid by such prevailing party in connection with the arbitration,
litigation and/or dispute without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses. Nothing
herein shall restrict or impair an arbitrator’s or a court’s power to award fees
and expenses for frivolous or bad faith pleading.

 

11.                               Counterparts. This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original, but
all of which together shall constitute one instrument. The parties hereto
confirm that any electronic copy of another party’s executed counterpart of this
Agreement (or such party’s signature page thereof) will be deemed to be an
executed original thereof.

 

12.                               Further Assurances. Each party shall do and
perform or cause to be done and performed, all such further acts and things, and
shall execute and deliver all such other agreements, certificates, instruments
and documents, as the other party may reasonably request in order to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.

 

 

BORROWER:

 

 

 

JAGUAR HEALTH, INC.

 

 

 

By:

/s/ Lisa A. Conte

 

Name:

Lisa A. Conte

 

Title:

President & CEO

 

 

 

LENDER:

 

 

 

CHICAGO VENTURE PARTNERS, L.P.

 

 

 

By: Chicago Venture Management, L.L.C., its General Partner

 

 

 

By: CVM, Inc., its Manager

 

 

 

By:

/s/ John M. Fife

 

 

John M. Fife, President

 

[Signature page to Standstill Agreement]

 

--------------------------------------------------------------------------------